In this appeal, the Cleveland Police Patrolmen's Association asks this court to declare that only persons certified as peace officers in accord with R.C. 109.77 are permitted to transport prisoners within the city of Cleveland. Because both statutory and case law impose no such requirement and because there is a long history of corrections officers transporting prisoners throughout Ohio, I respectfully dissent from the majority's opinion.
The majority relies on the holding of State v. Glenn (1986),28 Ohio St. 3d 451, 28 OBR 501, 504 N.E.2d 701, to find that the transportation of prisoners must be done by certified peace officers. However, Glenn is inapposite to the resolution of this matter. A peace officer is defined in R.C. 109.71(A)(1), which has been interpreted to require three criteria:
"First, the person must be appointed to one of the specific positions enumerated in the statute. Second, the person must be commissioned or employed as a peace officer by a political subdivision of this state. Third, the person's primary duties must be to preserve the peace, to protect life and property, and to enforce laws, ordinances or regulations." Dektas v. Leis
(1989), 64 Ohio App. 3d 450, 452, 581 N.E.2d 1150, 1151, citingState v. Giallombardo (1986), 29 Ohio App. 3d 279, 29 OBR 343,504 N.E.2d 1202.
In Glenn, supra, John Litch, Jr., a volunteer reserve deputy sheriff, was killed while transporting a prisoner. The issue decided by the court was whether the murder of this deputy sheriff constituted the homicide of a peace officer pursuant to R.C. 2929.04. After citing R.C. 109.71, the Glenn court concluded:
"It is uncontroverted that the victim fulfilled all the above requirements and that he was duly appointed and was in the process of activities performed pursuant to his duties to enforce Ohio's laws.
"* * *
"We therefore conclude that one who acts as a reserve or special deputy sheriff is a peace officer as that term is utilized in R.C. 2929.04(A)(6) and 109.71." (Citations omitted.)28 Ohio St.3d at 453-454, 28 OBR at 503, 504 N.E.2d at 705.
Glenn supports the proposition stated in Dektas, that there are three criteria a person needs to meet before being declared a peace officer. However, the instant majority opinion extrapolates from Glenn the opposite proposition, that it is only necessary to fulfill one of the requirements enumerated in R.C. 109.71 to be declared a peace officer. This is not what theGlenn court held. It held that *Page 590 
Litch "fulfilled all the requirements" of R.C. 109.71 and was therefore a peace officer. (Emphasis added.) Id. at 453, 28 OBR at 502-503, 504 N.E.2d at 705.
Additionally, Ohio's correctional officers have a long history of transporting prisoners. The Ohio Administrative Code requires that Ohio's correctional officers be trained in the transportation of prisoners and in the use of firearms. See Ohio Adm. Code 5120:1-8-18(D). It does not require that the correctional officers be certified as peace officers to perform their duties.
For these reasons, I would affirm the trial court's determination that the institutional guards need not be certified as peace officers in order to transport prisoners within the city of Cleveland. *Page 591